Simmons, Justice.
The only question insisted upon before us for a reversal of the judgment of the court below, was the construction of the marriage settlement entered into between Mary Smith and Charles O. Force, in 1857. The trial judge held that under that settlement Mrs. Smith (subsequently Mrs. Force) had only a life estate in the property, and that when she and her trustee sold the property to Scott, they sold only a life estate, it being admitted that Mrs. Force died before her husband, Charles O. Force. This holding the plaintiffs in error contend was erroneous. We do not think so, and upon this point we agree with counsel for the defendants in *250error, and adopt a portion of his brief thereon as our opinion in the case, as follows :
“As to the construction of this deed there would seem to be no room for doubt. The estate conveyed to the trustee is in terms plainly limited at most to the life of Mrs. Force; and the remaincler in fee, subject to the contingency stated, is in terms plainly secured to the children of Mrs. Force. "Whether this remainder was then vested subject to be divested upon Mrs. Force's surviving her husband (which it was, the children being then all in life), or whether it was contingent until the death of Mrs. Force' before her husband, is wholly immaterial, the latter event having in fact occurred within the year preceding this suit. It follows that Scott, the purchaser from the trustee and Mrs Force, acquired by their conveyance at most the life estate and Mrs. Force’s chance for the reversion, and that the title of Mrs. Force’s children to the remainder, now certainly vested and indefeasible, was unaffected by that conveyance.’’

Judgment affirmed.